Citation Nr: 0835062	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a fracture of the right femur, status post 
intramedular rod fixation with a two-inch shortness of the 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The veteran appeared for a 
Travel Board hearing in June 2008.  He withdrew his appeals 
for higher initial evaluations for a cyst of the right 
shoulder and pseudofollicultis barbae by correspondence dated 
in June 2008.

At his June 2008 hearing the veteran, in essence, requested 
that a claim for entitlement to service connection for a low 
back disorder be reopened and raised the issues of 
entitlement to service connection for a knee impairment and a 
right hip scar.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  A 
review of the record shows the veteran was provided adequate 
notice as to these matters by correspondence dated in 
November 2003 and June 2007.

The Court subsequently held, however, that for an increased-
compensation claim the VCAA requires VA to notify the 
claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  As this case must be 
remanded for other reasons, the Board finds an additional 
VCAA notice should be provided specifically addressing what 
information and evidence not of record is needed to 
substantiate the claim for an increased rating.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  The Court 
has also held that VA's "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining relevant evidence.  

This case requires additional evidentiary development in 
multiple respects.  First, the veteran's only VA examination 
performed in conjunction with this claim was conducted in 
April 2001, more than seven years ago.  Notably, during his 
June 2008 Travel Board hearing, the veteran also reported 
that his right femur fracture disorder had increased in 
severity and indicated his willingness to appear for an 
additional examination.  Although VA records show the veteran 
failed to report for a scheduled examination in June 2007, 
the evidence indicates he may not have received notice due to 
a change of address.  Under these circumstances, the Board 
finds a new examination is "necessary" in this case.  See 
38 U.S.C.A. § 5103A(d) (West 2002); VAOPGCPREC 11-95 (April 
7, 1995) (the length of time since the last rating 
examination, in and of itself, does not warrant a further 
examination unless the veteran reports increased severity of 
the disability).

Moreover, during the June 2008 hearing, the veteran indicated 
that he was continuing to receive treatment at the VA 
Outpatient Clinic (VAOPC) in Oxford, Alabama.   The claims 
file includes VA outpatient treatment records dated only 
through September 2007, and updated records will need to be 
obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board notes that a November 2007 deferred rating 
decision indicates that a Supplemental Statement of the Case 
(SSOC) was issued in November 2007; however, there is no copy 
in the present record.  If available, a copy of the SSOC 
should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
include a copy of a November 2007 SSOC, if 
available, in the claims file.

2.  The RO/AMC should obtain copies of all 
pertinent treatment records from the 
Oxford, Alabama, VAOPC since September 
2007.  All records obtained pursuant to 
this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination for an opinion as to 
the current nature and severity of his 
service-connected right femur fracture.  
The examiner should address whether any 
present back disorder, knee disorder, or 
right hip scars were incurred or aggravated 
as a result of the service-connected 
disability.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the examiner 
should review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, including 
range of motion studies of the right hip 
and right knee.  The examiner should 
comment on the degree of disability and any 
malunion, nonunion, pain on motion, 
functional loss due to pain, excess 
fatigability, weakness, or additional 
disability during flare-ups.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder (note: an address of 
record was verified at the June 2008 
hearing).  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  After completion of the above 
development, the veteran's claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




